UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1532


HESMAN TALL,

                Plaintiff - Appellant,

          v.

THE   PARTNERSHIP   DEVELOPMENT   GROUP   INC.,   (PDG);   PDG
REHABILITATIVE   SERVICES;   RISE  PROGRAM;   MARYLAND   STATE
DEPARTMENT OF EDUCATION; MARYLAND DIVISION OF REHABILITATIVE
SERVICES,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:15-cv-03352-RDB)


Submitted:   October 18, 2016             Decided:   October 20, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hesman Tall, Appellant Pro Se. Matthew David Gimovsky, WALKER,
MURPHY & NELSON, LLP, Rockville, Maryland; Elliott L. Schoen,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Hesman Tall appeals the district court’s order dismissing

his   civil    action    alleging   claims      under    the    Americans    with

Disabilities Act and Maryland law.             We have reviewed the record

and find no reversible error.               Accordingly, we affirm for the

reasons stated by the district court.              Tall v. The P’ship Dev.

Grp. Inc., No. 1:15-cv-03352-RDB (D. Md. Apr. 28, 2016).                       We

dispense      with    oral   argument   because        the    facts   and   legal

contentions     are   adequately    presented     in    the    materials    before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2